Citation Nr: 0116628	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  01-52	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel





INTRODUCTION

The veteran had active military service from October 1937 to 
January 1940 and from January 1941 to October 1945.

The Board of Veterans' Appeals (Board) entered a decision on 
February 28, 1952, which denied the veteran's claim for 
service connection for pulmonary tuberculosis.  

In October 1994, the veteran filed an application to reopen 
his claim for service connection for pulmonary tuberculosis.  
In February 1995, the RO issued a rating decision that denied 
the benefit, and the veteran appealed.  In a June 2000 
decision, the Board reopened the claim based on new and 
material evidence, and the Board then granted service 
connection for pulmonary tuberculosis.

In October 2000, the veteran requested reconsideration of the 
Board's February 1952 decision which had denied service 
connection for pulmonary tuberculosis.  In April 2000, 
reconsideration of the Board's February 1952 decision was 
ordered by one of the Board's Deputy Vice Chairmen, and the 
case is now before an expanded panel of the Board for 
reconsideration.

Reconsideration by the Board results in vacating the February 
1952 Board decision and replacing it with a decision by an 
expanded panel.  On reconsideration, the Board must consider 
the entire record, including all evidence to date.  See, 
e.g., VAOPGCPREC 31-97.  A favorable reconsideration decision 
in this case will allow for the assignment of an earlier 
effective date for service connection for pulmonary 
tuberculosis.





FINDING OF FACT

The veteran's pulmonary tuberculosis (which is now inactive) 
is the result of his active military service.


CONCLUSION OF LAW

Pulmonary tuberculosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.370 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran first served on active duty from October 1937 to 
January 1940.  Service  medical records from this period of 
service show no pertinent abnormality.

The veteran again served on active duty from January 1941 to 
October 1945.  The service medical records from this period 
show that his lungs were clinically evaluated as normal at 
his enlistment examination in January 1941.  A report of an 
entrance chest X-ray examination is not of record.  An in-
service immunization register, dated in June 1945, includes a 
notation that there was a diagnosis of "pulmonary 
tuberculosis, primary, active" based upon a chest X-ray.  
The veteran's discharge examination in October 1945 noted 
normal findings regarding the lungs.  A report of a discharge 
chest X-ray examination is not now of record.

An October 1950 letter from the U.S. Atomic Energy Commission 
notes that the veteran had a chest X-ray in November 1947 
which showed an old calcified lesion in the right upper lobe.

According to a November 1951 report, VA doctors reviewed 
chest X-ray films taken at the October 1945 service discharge 
examination and after service in November 1947.  These films 
were interpreted as showing a healed primary tuberculosis 
complex.  

At a February 1978 VA examination, the veteran reported that 
during service he was found to have inactive pulmonary 
tuberculosis, and that there had been no changes or activity 
since then.  Current clinical examination was negative.  The 
impression on a chest X-ray was fibrointerstitial scarring 
from previous granulomatous infection, but negative for 
active disease.

Findings on a December 1996 VA chest X-ray and a January 1997 
VA physical examination included an old granuloma of the 
right lung.

In December 1998, a VA examination noted that the veteran 
stated that in 1945 he was told that he had inactive 
pulmonary tuberculosis with a right upper lobe pulmonary 
lesion.  The veteran also stated that he had never had active 
pulmonary tuberculosis to the best of his knowledge.  X-ray 
examination of the chest revealed a right upper lobe 
tuberculoma, unchanged over the last two years.  

In June 1999, another VA examination was conducted.  The VA 
examiner noted that he had reviewed the veteran's claims 
file, and that the veteran was never diagnosed with active 
tuberculosis during his military service, although it 
appeared that inactive pulmonary tuberculosis was noted by 
chest X-ray in 1945.  The VA examiner also stated:  

It is my professional opinion that the 
patient's granuloma on chest radiograph 
could well have been secondary to 
tuberculosis, which results in 
radiographic granulomas, as do a number 
of fungal diseases that are endemic in 
the Midwest.  Since the original chest 
radiograph is not available, I would 
respect the initial physician's 
impression that this granuloma is as 
likely as not a residual of a prior 
tuberculosis infection.

II.  Analysis

The veteran claims service connection for pulmonary 
tuberculosis.  The file shows the RO has notified the veteran 
of the evidence needed to substantiate his claim, identified 
medical records have been obtained, and a VA examination with 
medical opinion has been provided.  The VA's notice and duty 
to assist obligations of the law have been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where the veteran was examined at the time of entrance into 
active service but an X-ray was not made, or if made, is not 
available and there was no notation or other evidence of 
active or inactive reinfection type pulmonary tuberculosis 
existing prior to such entrance, it will be assumed that the 
condition occurred during service and direct service 
connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.  38 C.F.R. § 3.370.  

The veteran's 1941 entrance examination for his second period 
of service noted normal lungs on clinical evaluation, 
although a chest X-ray from that time is not available.  
During service in 1945, a chest X-ray showed signs of 
tuberculosis, apparently inactive.  A number of post-service 
medical records, including the latest VA medical opinion in 
1999, indicate signs of inactive pulmonary tuberculosis which 
was first noted in service.  

Based on all the evidence, the Board finds that the veteran's 
pulmonary tuberculosis, which is now inactive, began during 
his active duty.  The condition was incurred in service, and 
service connection is warranted.


ORDER

On reconsideration of the February 1952 Board decision, 
service connection for pulmonary tuberculosis is granted.




____________________________
__
L.W. TOBIN
Member, Board of Veterans' 
Appeals


____________________________
__
C. W. SYMANSKI
Member, Board of Veterans' 
Appeals


____________________________
__
GARY L. GICK
Member, Board of Veterans' 
Appeals
	

____________________________
__
GEORGE R. SENYK
Member, Board of Veterans' 
Appeals


____________________________
__
ROBERT P. REGAN
Member, Board of Veterans' 
Appeals


____________________________
__
THOMAS J. DANNAHER
Member, Board of Veterans' 
Appeals


	

 

